The action is trover for a female slave, Chaney, and her five children. It was originally brought by John Davis, the executor of Windall Davis, deceased; and upon the death of the executor, was revived by the present plaintiff, as administrator de bonis non, cum tes. an. It was tried on the general issue and the statute of limitations, and the facts were these: The woman, Chaney, belonged to the testator, Windall Davis, and was, by him, in 1837, put into the possession of the defendant, who was his daughter, and hath held the woman ever since; and during that period the five children were born. In 1848, Windall Davis died, leaving a will, dated in 1833, in which he bequeathed Chaney to other persons. Upon the death of the testator, his will was offered for probate, and was contested, and the issue pended until 1856, when the will was established and letters testamentary issued thereon to John Davis, the executor named in the will; and he soon afterwards demanded the slaves from the defendant, who refused to give them up, and he brought this action on the 14th day *Page 112 
of April, 1857. On the part of the defendant, it was then shown, that on the caveat to the will being entered, administration pendente lite was committed by the Court to George Jones, and that in the latter part of year 1848, he demanded the negroes from the defendant, and she refused to deliver them, and claimed them as her own.
The presiding Judge instructed the jury, that Jones, as administratorpendente lite, had the right to demand, sue for, and recover the slaves from the defendant, if they belong to the testator's estate, and that the statute of limitations began to run against him, Jones, from the demand made by him; and that there was no such want of privity between the Jones and the testator's rightful executor, as would prevent this action from being barred, as it was brought more than three years after the conversion by the defendant in refusing to surrender the negroes to Jones, on his demand, and claiming them as her own in 1848. The jury found accordingly, and from the judgment the plaintiffs appealed.
The action of the plaintiff would not be barred, if there had been no administrator pendente lite, since the defendant held as bailee of the testator at his death, and would stand in the same situation to the executor. The loss of the plaintiff's action and title, is supposed, then, to arise from the right of the administrator pendente lite, to demand and recover the slaves from the defendant. It may be true, that such an administrator may sue for property which belonged to the deceased, as well as for a debt to him. Yet, it may not follow, that the rights of the executor, after probate, are to be affected by the omission of the administrator to bring a suit of either kind. His powers and responsibilities are very limited. He cannot be sued, nor can he sell any property, save only, from necessity — bona peritura. If he brings a suit he cannot prosecute it after probate, because all his powers then *Page 113 
cease by their own limitation; and, until the recent act of 1854, the executor could not make himself a party to it, and carry it on. As was said in Satterwhite v. Carson, 3 Ire. Rep. 549, not only do the powers of the temporary administrator cease upon the decision of the controversy touching the will, but the letters testamentary, or of administration, then granted, are full letters, purporting to be original, and taking no notice of the letters to the temporary curator. In that case, the executor recovered from the sheriff, the value of a slave, which he had, pendente lite, sold under execution against the administrator pendente lite, although the sheriff had paid to the administrator $200, out of the price of the slave, for the excess of the proceeds of the sale after satisfying the execution. On the same principle, the executor could have recovered in detinue or trover from a purchaser of the slave from the sheriff, or from the administratorpendente lite. That shows that such an administrator is not to administer the estate, and does not acquire a general property in the effects. The connection between him and the executor, if any, is very slight, being only, that the administrator pendente lite may collect the debts and effects, and that for those, which come to his hands, he must account to the executor on the probate. Those paying to him the money, or delivering the effects, are, of course, discharged from a second liability to the executor; since the law affirms those rightful acts of the administratorpendente lite. But no authority is found, that by either his tort or his laches, he can impair the rights of the executor, or hurt the estate.
Hence, the Court inclines to the opinion that this action would not be barred, were the subject of it a chattel of any kind. But, with respect to slaves, situated as these were, the plaintiff's right is clear. The mother, was put by a father, into the possession of a child, and they remained there up to the father's death. Then it depended entirely upon the result of the contest about the will, whether the father died testate or intestate, and on that, under the act of 1806, depended the right of property in the slaves, whether it was in the father's *Page 114 
executor, or in the daughter as an advancement; and until probate, it wasprima facie in the daughter; or at all events, not in the administratorpendente lite. He could not, therefore, have recovered them, and was not guilty of laches in not suing for them; and it is thus manifest, that the ground fails, on which it was held, that the defendant's title had become good, or that the action of the plaintiff was barred by the statute of limitations.
PER CURIAM,                           Judgment reversed.